  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOSEPH LEE OSBOURNE,              )
                                  )
     Plaintiff,                   )
                                  )           CIVIL ACTION NO.
     v.                           )             2:19cv535-MHT
                                  )                  (WO)
MR. S. HARDY, C.O., et            )
al.,                              )
                                  )
     Defendants.                  )

                               OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit complaining that the three

defendant correctional officers stood by doing nothing

while he was stabbed by another prisoner.             This lawsuit

is now before the court on the recommendation of the

United States Magistrate Judge that plaintiff’s case be

dismissed because plaintiff reportedly has refused all

mail from the court.           There are no objections to the

recommendation.        After    an    independent    and   de     novo

review    of   the   record,   the    court    concludes   that    the

magistrate judge’s recommendation should be adopted.
An appropriate judgment will be entered.

DONE, this the 7th day of October, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
